Citation Nr: 1701202	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  08-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia, a depressive disorder, and posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a dental disability for purposes of eligibility for outpatient dental treatment.  

(The issue of entitlement to service connection for a dental disability, for compensation purposes, will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to February 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2007 and July 2013 rating decisions of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  In the September 2007 rating decision, the RO denied the Veteran's claim seeking service connection for a mental health disorder, to include paranoid schizophrenia, and in the July 2013 rating decision, the RO denied the dental claim.  

The Board finds that the United States Court of Appeals for Veterans Claims' (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran has various diagnosed psychiatric disorders, including schizophrenia and depression, and has asserted that he has PTSD.  As such, the Board has characterized the issue of service connection for a psychiatric disorder as listed on the title page.  

In September 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ), and a transcript of the hearing has been included in the Virtual VA electronic folder.  During this hearing, the Veteran testified regarding the issues of (1) entitlement to service connection for a psychiatric disability; and (2) whether new and material evidence had been received sufficient to reopen the claim of service connection for a dental disability, for outpatient treatment purposes.  In May 2016, the Veteran testified at a videoconference hearing before a different VLJ regarding the issues of (1) entitlement to service connection for a psychiatric disability; (2) whether new and material evidence had been received sufficient to reopen the claim of service connection for a dental disability for treatment purposes; and (3) entitlement to service connection for a dental disability for compensation purposes; a transcript of that hearing has been associated with his Veterans Benefits Management System (VBMS) claims file.  Both VLJs who held the hearings are still employed at the Board and are also signatories to this decision. 

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107 (c) (West 2015); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102 (a).  

Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issue, a third VLJ is assigned to the panel after the second Board hearing has been held.  In Arneson v. Shinseki, 24 Vet. App. 379 (2012), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  As stated above, the Veteran testified at two hearings before two different VLJs currently employed at the Board concerning the issues listed above.  Thus, a third VLJ will be assigned to the panel deciding this appeal.  In a letter dated in October 2016, the Veteran was afforded the opportunity for a hearing before the third member of the decision panel.  He subsequently responded that he did not want an additional hearing.  Thus, there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  See Id; 38 C.F.R. § 20.700 (a) (2015).  As noted above, the issue of entitlement to service connection for a dental disability, for compensation purposes will be the subject of a separate decision. 

This matter was previously before the Board in December 2014 at which time the Board dismissed the withdrawn appeal concerning the claim seeking service connection for bilateral hearing loss, and remanded the remaining claims for additional development.  In March 2016, the claim was remanded again for the RO to schedule the Veteran for another videoconference hearing, which (as noted above) was scheduled in May 2016.  

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (20165).

The issue of entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 1983 rating decision denied entitlement to service connection for a dental disability for treatment purposes, on the basis that the service treatment records were negative for signs of dental treatment or dental trauma.  

2. Additional evidence received since the March 1983 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim seeking service connection for a dental disability for treatment purposes, and raises a reasonable possibility of substantiating the claim of service connection for a dental disability for purposes of outpatient dental treatment.

3.  The Veteran has not had PTSD during the course of his claim and appeal.  

4.  The Veteran's psychiatric disorder, diagnosed as schizophrenia and as a depressive disorder, did not have its onset during his active service, did not manifest during his active service, and was not caused by his active service.  


CONCLUSIONS OF LAW

1.  The March 1983 rating decision which denied service connection for a dental disability for treatment purposes is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

2. The evidence received subsequent to the March 1983 rating decision is new and material, and the previously denied claim for service connection for a dental disability for outpatient treatment purposes is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for an acquired psychiatric disorder, to include PTSD, schizophrenia, and a depressive disorder, have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in January 2007, April 2008, and July 2010.  Although the April 2008 and July 2010 letters were sent after the September 2007 rating decision, the timing defect of the letter was not prejudicial to the Veteran because he was subsequently provided adequate notice and was provided nearly five years to respond with additional argument and evidence.  Also, his claim was readjudicated, and a supplemental statement of the case (SSOC) was provided to him in September 2015.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received at the San Francisco VA medical center (VAMC) and Oakland Outpatient Center (OPC), treatment records generated from the Social Security Administration (SSA), and the September 2014 and May 2016 Hearing Transcripts.  The Veteran has further been given the opportunity to submit evidence and he has provided written statements in support of his claim.  

With respect to the claim decided herein, the Veteran has not identified, and the record does not indicate, existing records pertinent to the Veteran's claim for service connection for a psychiatric disorder that need to be obtained.  Currently, the service treatment records associated with the Veteran's claims file consist of his enlistment examination report, and numerous sick call and clinical treatment records.  The Veteran's service personnel records have also been associated with his claims file.  

Pursuant to the December 2014 remand, the VA afforded the Veteran a relevant psychiatric examination in February 2015 which addressed whether the Veteran had a psychiatric disability that was incurred in service, or otherwise related to his military service.  The Board finds that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It reflects that the VA examiner reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  More importantly, the medical opinion addressed the questions listed in the December 2014 Board remand directives.  Accordingly, the requirements of the December 2014 Remand was ultimately accomplished by way of this examination report.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Claim to Reopen

The Veteran contends that his current dental disability began in service.  Specifically, the Veteran contends that he was diagnosed as having degenerative bone loss and receding gum lines in service, and after undergoing a dental procedure wherein twenty-two or twenty-three of his teeth had to be extracted, he was fitted with a full upper dental plate and a partial lower dental plate on or before April 1976.  

The RO previously denied this claim seeking service connection for a dental disability for purposes of outpatient treatment, in a 1983 rating decision.  The Veteran was notified of this decision; however, he did not initiate an appeal to the Board by submitting a notice of disagreement.  Rating decisions that are not timely appealed to the Board become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Thus, the March 1983 decision became final.  

In a March 2010 statement, the Veteran sought to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156 (a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  

As noted above, in the March 1983 rating decision, the AOJ denied service connection for a dental disability on the basis that the evidence of record did not reveal any signs of dental trauma.  Evidence received since the March 1983 rating decision includes the April 2009 letter issued by the Veteran's primary care physician, S.B., M.D.  

In the April 2009 letter, Dr. B. noted that he had been caring for the Veteran for four-and-a-half years, and was well acquainted with all of his medical problems, to include his dental problems.  Dr. B. noted that the Veteran had had 22 of his teeth pulled (16 upper and 6 lower) "for pyuria of the gums and degenerative bone loss, all of which occurred during his boot camp."  According to Dr. B., "visualization of [the Veteran's] teeth and gums suggests he had extensive dental work, consistent with his reported history."  

The Board finds the April 2009 treatment report issued by Dr. B. to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  Specifically, the Board finds that the April 2009 letter is relevant in establishing that the Veteran may have a dental condition that was either incurred in service, or developed due to the extraction procedure he underwent in service.  This report was not of record at the time of the March 1983 rating action, and relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim seeking service connection for a dental disability for purposes of eligibility for outpatient dental treatment.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for the dental disability for purposes of outpatient dental treatment can be addressed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Service Connection for Psychiatric Disorder, to include PTSD 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

By regulatory definition, personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303 (c). 

Statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered noted.  38 C.F.R. § 3.304(b) (2015). 

Both prongs (the existed prior to service prong and the aggravated by such service prong) must be shown to have been satisfied by clear and unmistakable evidence.  The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

As the presumption of soundness applies only to the in-service element of service connection, a finding of no in-service manifestation renders further discussion of the presumption of soundness unnecessary and improper.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest during service or to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309 (2015).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications received at the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit).  79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014).  The psychiatric claim was pending before the Board prior to that date.  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that are: received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated the Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).  The Veteran's claim will be viewed in light of the amended language of the regulation.  

In the current appeal, the Veteran contends that he developed a number of psychiatric disorders, to include PTSD, as a result of the traumatic in-service experiences he had exposure to.  In his August 2010 stressor statement, the Veteran asserted that while stationed in the Republic of the Philippines in 1978, he and his fellow servicemen were ambushed by Communist Filipino forces while out on a training exercise.  According to the Veteran, while all the soldiers there were armed, they did not have any ammunition with them, and the "Filipino scouts that were attached to [the] U.S. dropped their weapons and fled" leaving him "and several other Marines...to get the loaded weapons and blast [their] way out of the kill zone."  During his September 2014 hearing, the Veteran stated that he and his unit were ordered to accompany Filipino troops that were fighting the communists.  According to the Veteran, their base camp was in Subic Bay, but he and his fellow soldiers were often taken out "in the bush[es] where they would remain on patrol for days at time.  See September 2014 Hearing Transcript, pp. 13-15.  During his May 2016 hearing, the Veteran testified that while stationed in the Philippines, his unit was "out in the field for over a week doing training" and surrounded by people who were trying to sneak up on them.  The Veteran reported ongoing nightmares regarding this in-service occurrence.  According to the Veteran, he felt fear for his life "due to a hostile military force or terrorist activity [because the] Philippines is known to have hostile terrorists that have hostile or unfriendly views towards the United States."  See May 2016 Hearing Transcript, pp. 3-5.  

Review of the service treatment records reflects that at the January 1976 enlistment examination, the clinical evaluation of the Veteran's psychiatric system was shown to be normal.  The Veteran denied a history of frequent trouble sleeping, depression or excessive worry, memory impairment, or nervous trouble in his medical history report.  A December 1978 injury report reflects that the Veteran returned from a three day period of unauthorized absence and was found to be under the influence of some type of drug.  He underwent a medical evaluation to determine his level of fitness, and was thereafter referred for a psychiatric evaluation by his Commanding Officer prior to referral to a drug rehabilitation program.  During the December 1978 evaluation, the Veteran reported to experience difficulty sleeping, and the mental status evaluation of the Veteran was negative for any evidence of psychosis or neurosis.  The Veteran stated that since being demoted for reportedly having been one hour late, he lost all incentive for work or any motivation to stay in the military.  According to the Veteran, he now would like nothing better than to get out of service.  Based on his discussion with, as well as his evaluation of, the Veteran, the treatment provider assessed the Veteran with an impression of drug abuse.  The remainder of the Veteran's service treatment records are negative for any complaints of, or treatment for, psychiatric problems.  

The Veteran's service personnel records reflect that his unit was stationed at Subic Bay in the Republic of the Philippines for training purposes from January 1978 to February 1978.  These records describe the various training exercises the Veteran and his unit engaged in, to insure their combat readiness.  However, these records do not reflect that the Veteran, or his unit, encountered any communist/opposition forces, or any type of combat during their training exercises in the Republic of the Philippines, or were in an area of terrorist or enemy activity.  

VA treatment records dated in March 1984 reflect the Veteran's reports of intrusive thoughts and nightmares of one year duration in which he is in battle, killing people, and involved in fire fights.  Although he reported to have served in the military, he commented that he never saw action while in the military.  He also reported symptoms of depression, as well as issues he was experiencing in his relationship.  Upon conducting a mental evaluation of the Veteran, the treatment provider described his mood as restricted but depressed, and observed no sign of any thought disorder, although he did observe expressions of paranoid ideas.  After evaluating the Veteran, the treatment provider determined that the Veteran may have major depression.  He also observed paranoid qualities.  

Treatment records dated in December 1990 reflect that the Veteran was admitted to the San Francisco VAMC for inpatient psychiatric and drug rehabilitation treatment due to substance abuse, to include ongoing drug, alcohol and nicotine use.  Review of these records reflect that he was admitted to the substance abuse inpatient unit [SAIU] where he was monitored for any symptoms of alcohol, cocaine or other substance withdrawal.  These records also reflect treatment for the Veteran's episodic behavioral problems, to include a conflict he was having with one of the nurses at the VAMC, wherein the Veteran filed a false claim against her, and tried to have another individual harm the nurse.  The Veteran was informed during his hospitalization that he would have to remain drug-free if he wished to return to live with his wife and children.  During his admission, it was noted that he had attempted drug rehabilitation programs several times in 1986 and 1987.  After interviewing the Veteran and reviewing his history, the treatment provider diagnosed him with having Axis I diagnoses of alcohol dependence, opiate dependence; 2) cocaine dependence; and 3) nicotine dependence, malingering.  He was also diagnosed with Axis II diagnoses of 1) personality disorder, not otherwise specified (NOS); and 2) borderline personality features.  

VA treatment records dated in December 1991 reflect that the Veteran was voluntarily admitted to the Fort Miley VA OPC where he was placed on a 72 hour hold because he threatened staff members and other patients.  He was thereafter transferred to the Palo Alto VAMC on a "danger-to-others, gravely disabled" status.  Upon reviewing his psychiatric history, it was noted that he started participating in drug use in the tenth grade and early grammar school grades, and after joining the Marines, he was discharged because of drinking.  After evaluating the Veteran, the treatment provider assessed him with alcohol dependence, cocaine dependence, rule out borderline personality disorder and rule out antisocial disorder.  

During a June 2000 VA treatment visit, the Veteran reported that he had recently been seen at the Emergency Room for various psychiatric symptoms, to include auditory hallucinations.  He was started on 25 milligrams of Thorazine which helped stop the voices, decrease the nightmares, and improve his sleep patterns.  According to the Veteran, he frequently hears "lots of different voices" and often thinks people on the billboards or television are speaking to him.  During the evaluation, the Veteran provided his medical history, and described his current symptoms noting that he feels physically agitated and goes "full speed ahead all the time."  Upon review of the claims file, the treatment provider observed that the medical records were significant for treatment of psychiatric symptoms as early as 1991.  It was noted that the Veteran had a history of audiovisual hallucinations while in prison, but he refused treatment because he did not trust the physicians in prison.  It was also noted that the Veteran also had a history of violent behavior.  Based on his discussion with, as well as his observation and evaluation of the Veteran, the VA treatment provider diagnosed the Veteran with having paranoid schizophrenia versus schizoaffective disorder.  

During a February 2001 VA mental health evaluation, the Veteran reported a history of multiple prior psychiatric hospitalizations.  It was noted that the Veteran had a history of violent behavior, to include a history of multiple physical fights, gun use as a drug dealer in Los Angeles, and domestic violence charges.  Upon conducting a mental evaluation of the Veteran, the VA psychologist noted that the Veteran had clear psychotic symptoms including delusions, auditory hallucinations, and ideas of reference.  The Veteran also displayed pressured speech and prominent irritability during the evaluation.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA psychologist determined that the most likely diagnosis was paranoid schizophrenia, although schizoaffective disorder also appeared likely.  Subsequent VA treatment records dated in 2003 reflect diagnoses of schizophrenia versus schizoaffective disorder.  An April 2003 progress note reflects that the Veteran had a questionable history of schizophrenia (paranoid type) versus seasonal affective disorder (SAD) versus malingering.  

In the June 2005 psychiatric evaluation, the psychiatrist, R.J., M.D., determined that the Veteran presented a picture "indistinguishable from a chronic schizophrenic disorder."  Based on his discussion with, as well as his evaluation of, the Veteran, Dr. F. diagnosed him with having "[s]chizophrenia, paranoid type, now continuous, with prominent negative symptoms."  Dr. J. also determined there to be no gross vegetative signs of depression, and no evidences of psychomotor retardation.

In the August 2005 Notice of Decision, the SSA Administrative Law Judge granted the Veteran's claim for disability benefits due to his mental disorder.  In his application for Title XVI supplemental security income, filed in October 2002, the Veteran claimed he had been unable to work since July 2001 due to his mental disorders which were manifested by symptoms of audiovisual hallucinations, difficulty sleeping, and difficulty getting along with others.  After reviewing the Veteran's treatment records, the ALJ determined that the currently available evidence of record established "the presence of severe and continuing medically determined mental impairments including paranoid schizophrenic and personality disorders, which have persisted despite ongoing treatment. . . ."  

Treatment records dated from June 2006 to December 2006 reflect that the Veteran presented at the VAMC for follow up treatment for his psychosis, substance abuse, and other health ailments.  He was assessed with having psychiatric issues, and counseled on the importance of continuing to monitor and treat his psychiatric issues.  A January 2008 substance abuse treatment program (SATP) note reflects the Veteran's assertion that he had been "C&S from illicit drugs since 2000 after seven prior treatment programs."  He admitted to intermittent consumption of alcohol, but denied dependence criteria for alcohol including problems with tolerance/withdrawal, difficulty cutting down and psychosocial impairment.  He described a variety of psychotic symptoms, including auditory hallucinations instructing him to use drugs.  After interviewing the Veteran, and conducting a mental status evaluation of him, the treatment provider diagnosed him with having nicotine dependence, psychosis NOS with possible history of malingering.  

In an April 2009 report, the Veteran's primary care physician, Dr. B., wrote that he had been treating the Veteran for four-and-a-half years and was well acquainted with his medical problems.  Dr. B. noted that the Veteran was in the Marine Corps from January 1976 to February 1979, including active duty in Okinawa, Philippines, and Thailand.  Dr. B. further noted that the Veteran's primary symptoms of PTSD include insomnia, nightmares, frequent and extreme anger, intrusive thoughts, difficulty working with others and maintaining a job.  According to Dr. B., the Veteran was currently being evaluated and treated through the psychiatric department, and his symptoms were indicative of PTSD, likely from his military service.  

In an October 2009 report, Dr. B. reiterated that he had been the Veteran's primary care physician for several years, and was well-acquainted with his medical and psychiatric issues.  According to Dr. B., the Veteran had attempted to work to support himself through his painting profession, as well as related construction activities, and throughout the past five years, his attempts had failed because he was unable to work closely with other people.  He frequently gets into conflicts, gets angry, and is dismissed, fired or has to leave because he is too angry to safely continue his work.  Dr. B. concluded that the Veteran's pattern of anger, paranoia, and anxiety are consistent with his belief that he suffers from PTSD.  In addition to his long history of being unable to work with others, he also suffers from insomnia, intrusive thoughts about his time in the military, and paranoia.  

VA treatment records dated in 2008 and 2010 reflect assessments of PTSD and depression.   

A June 2012 VA mental health note reflects that the Veteran presented at the outpatient clinic to resume treatment for his psychiatric symptoms, to include symptoms of depression, auditory hallucinations, paranoia, and nightmares.  The Veteran also reported to experience PTSD symptoms, to include nightmares, flashbacks, intrusive thoughts, interpersonal avoidance, and hypervigilance.  Upon describing his in-service experiences, the Veteran recalled being stationed in the Philippines and involved in covert combat operations against rebel groups who were labelled as communist because they were fighting the "Marcos regime."  According to the Veteran, he was shot at and was forced to watch his comrades die while stationed in the Philippines.  He also stated that he witnessed murders, although he did not elaborate on this.  Based on his discussion with, as well as his evaluation of the Veteran, the VA clinical psychologist diagnosed him with having psychosis NOS, substance abuse that was in sustained full remission by patient report, and PTSD symptoms.  He also had Axis II diagnoses of possible antisocial traits.  During a July 2012 VA treatment visit, the Veteran stated that he was currently being treated for his PTSD.  The treatment provider noted that he endorsed symptoms of PTSD, to include avoidant behavior, difficulty falling and staying asleep, paranoia, and audiovisual hallucinations.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having chronic PTSD.  A September 2012 VA mental health medication management note reflects that the Veteran continued to receive follow-up treatment for his psychotic disorder NOS, and PTSD (as reflected by his history).  Subsequent VA treatment records dated from 2012 to 2013 reflect an ongoing assessment of, and treatment for, psychotic disorder NOS.  

Pursuant to the December 2014 remand directives, the Veteran was afforded a VA psychiatric examination in February 2015, during which time he provided his pre-military, military and medical history.  The Veteran explained that he had experienced symptoms of depression and anxiety prior to his military service, and that he was treated with Thorazine, Mellaril, Lithium and other medications for these symptoms.  It was noted that he abused alcohol and crack cocaine prior to, during and following his military service.  Upon providing his military history, the Veteran denied experiencing any psychiatric symptoms while on active duty.  He described his in-service stressor noting again that he and his unit were ambushed by communist Filipino forces in 1979 while out on a training exercise, and that the "Filipino scouts that were attached to the [U.S.] dropped their weapons and fled."  According to the Veteran, he and several of his fellow soldiers had to get the loaded weapons and blast their way out of the "kill zone."  The Veteran contends that he experiences constant nightmares regarding these in-service occurrences.  He reported ongoing problems controlling his anger, and added that he had no living friends, and a poor relationship with his children.  When applying the Veteran's reported stressors to the PTSD Diagnostic Criteria, the examiner noted that the Veteran's stressor did not meet Criterion A (exposure to actual or threatened (a) death, (b) serious injury or (c) sexual violation, by either (1) directly experiencing the traumatic event(s); (2) witnessing, in person, the traumatic event(s) as they occurred to others; or (3) learning that the traumatic event(s) occurred to a close family member or close friend).  

Specifically, the examiner found that the stressor was not adequate to support the diagnosis of PTSD, and was not related to his fear of hostile military or terrorist activity.  In reaching this conclusion, the examiner explained that there was no combat or area designated as the "Kill Zone" in the Philippines in 1979.  During the evaluation, the Veteran reported to experience symptoms of anxiety, suspiciousness, chronic sleep impairment, persistent delusions or hallucinations, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  

Upon conducting a mental status evaluation of the Veteran, the examiner described the Veteran's mood and affect as angry throughout the entire interview.  It was noted that the Veteran answered the investigator's questions with anger, and carried himself in a guarded manner.  The Veteran exhibited a delusional thought process and paranoid ideation, and spoke of a government conspiracy.  Based on her discussion with, as well as her evaluation of the Veteran, the licensed psychologist determined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria.  The examiner did find that the Veteran met the DSM-V criteria for schizophrenia, alcohol abuse disorder in full sustained remission, and amphetamine abuse disorder in full sustained remission.  When asked whether it was possible to differentiate the symptoms attributable to each diagnosis, the examiner indicated that it was not, noting that the Veteran had been clean since 2001 and no longer exhibited symptoms of alcohol or amphetamine abuse disorders.  With regard to the Veteran's diagnosed substance abuse disorders, the examiner determined that these disorders predated his military service, and had not been aggravated by a mental disorder related to his military service.  

According to the examiner, the majority of the evidence suggests that the Veteran's functional impairment is related to symptoms of his non-service connected schizophrenia.  The examiner observed that the Veteran was angry about certain issues, including his interpersonal relationships, the government, illegal aliens, and the high unemployment rate.  The examiner also noted that the Veteran had a long history of mental illness that predated the military, as reflected by his self-reported symptoms of depression and anxiety during his childhood, as well as his assertions that he was treated with Thorazine, Mellaril and Lithium during his childhood.  The Veteran reported significant social problems prior to entering the military, and further explained that he abused substances prior to his military service.  The examiner observed that the Veteran was arrested for violent behavior prior to his military service, and that he had participated in a training exercise in the Philippines for three weeks while he was in service.  

After reviewing the treatment records in detail, the examiner determined that it was as likely as not "that the Veteran met the diagnostic criteria for alcohol abuse disorder and amphetamine abuse disorder and schizophrenia present prior to 2001" and "[t]he Veteran's alcohol abuse and amphetamine abuse disorders are in full sustained remission."  The examiner further found that in light of the Veteran's childhood history of treatment with antipsychotics, his previous diagnoses, his guarded presentation during the evaluation, and his delusional thought processes (i.e., paranoid and conspiratorial) evidenced throughout the evaluation, it is more likely than not that he continues to meet the DSM-5 diagnostic criteria for schizophrenia.  According to the examiner, this evidence, in conjunction with the Veteran's delusional thought processes, anger, paranoid ideation, and his treatment with antipsychotic medication during his childhood, "suggests that the Veteran had a diagnosis, which included psychosis, during childhood and continues to meet DSM-5 diagnostic criteria for schizophrenia."  The examiner opined that it was less likely than not that the Veteran's psychotic disorder is service connected, and it is as likely than not that his psychotic disorder predated his military service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder, to include PTSD.  The Board notes that in order for the Veteran's claim of service connection for PTSD to be granted, the record would have to contain competent and credible evidence corroborating his claimed stressor, as well as a diagnosis of PTSD.  

The Board finds the February 2015 VA opinion to be the most probative evidence with regard to the Veteran's psychiatric disorder for the entire course of his claim and appeal.  As to what disorders he has had, the opinion is more probative than the VA treatment records and the 2009 reports provided by Dr. B.  This is because the examiner provided a more logical rationale for her diagnosis and specifically addressed the criteria for PTSD when rendering her conclusion.  She (the examiner) also took into consideration the Veteran's claims file and past psychiatric diagnoses, and ultimately rendered the appropriate diagnoses based on her review of his medical records, as well as her interview and evaluation of the Veteran.  As discussed above, the Veteran's VA treatment records are predominantly negative for signs, notations, or a diagnosis of PTSD.  While some of the various VA treatment providers took note of the Veteran's PTSD symptoms or assessed him with having PTSD, these assessments and diagnoses do not appear to have been based on a complete mental status examination of the Veteran and/or the objective medical findings derived therefrom.  The amount of detail in explaining what criteria were and were not met is not found in the letters from Dr. B., or any of the Veteran's VA mental health providers in any of the treatment records.  Although Dr. B. described how certain symptoms exhibited by the Veteran supported a diagnosis of PTSD, he did not address the DSM IV or DSM V criteria required for establishing PTSD, nor did he discuss how the Veteran's reported stressor, and symptoms, met this criteria.  This detail is part of the more compelling reasoning on the part of the examiner when compared to the other evidence and this more compelling reasoning makes the examiner's opinion more probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  In addition, although Dr. B. was the Veteran's primary care provider, he was identified as an assistant professor of medicine, and not a VA psychologist or psychiatrist.  

Significantly, in finding that the Veteran did not have a diagnosis of PTSD, the VA examiner did not accept the Veteran's reports of the occurrence of his in-service stressors.  According to the examiner, the Veteran's reported stressor did not fall under Criterion A, and, as such, was not adequate to support a diagnosis of PTSD.  In reaching this assessment, the examiner found that there was no combat or designated "kill zone" in the Philippines during the period the Veteran alleged to have been stationed there.  The Board agrees with this assessment and does not find the Veteran's recollections of his reported in-service stressor to be accurate or credible.  As noted above, the Veteran's service personnel records reflect that his service in the Republic of the Philippines was for a several week duration from January 1978 to February 1978 - not several months, as reported by the Veteran during his September 2014 hearing.  These records reflect that his unit was involved in a number of training exercises to help prepare them for potential combat situations.  However, there is no indication from the available personnel records that the Veteran and his unit were exposed to, or involved in, any combat type scenarios while stationed in the Philippines.  

The Board finds particularly compelling the post-service actions and statements of the Veteran over time, including his ongoing substance abuse both during and following service, and his statements denying any exposure or involvement in combat-type situations until the timing of his claim for VA disability benefits.  Indeed, during a number of his earlier VA treatment visits, and specifically during his psychiatric hospitalizations for drug use, the Veteran either did not address his in-service military experiences, or when discussing his military service, he denied being exposed to any type of combat during his military service.  As early as March 1984, the Veteran was seen with complaints of nightmares and intrusive thoughts of violence, battles and firefights.  Despite these symptoms, when describing his years in the military, he stated that he "never saw action" in service.  During his April 1996 hospitalization, upon providing his childhood and military history, the Veteran denied witnessing any combat in service.  At the June 2000 VA treatment visit, the Veteran's childhood and military history was negative for any psychiatric abnormalities, and the Veteran did not report any history of combat in service.  At the February 2001 VA mental health evaluation, the Veteran did not report any history of combat while discussing his military history.  In addition, in his June 2005 evaluation with Dr. F., the Veteran described a different set of stressors than that which he currently claims.  According to Dr. F., he described a long and convoluted story, wherein he was a "witness to murder in 1979...and the killer had five brothers" and thus he "left to get out of town."  According to Dr. F., the Veteran feared "almost certain reprisal if he were to identify the perpetrator."  In this case, the Veteran did not report being involved in combat with Filipino forces, but instead described a situation wherein he was witness to a murder in service.  

In light of the Veteran's inconsistent statements regarding his claimed in-service stressor(s) - which show that the Veteran is not credible in his account of the in-service stressors -  the lack of any verifiable in-service stressor, and given that no VA psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to this claimed stressor, the Board finds that the Veteran's claim for service connection for PTSD must be denied.  

Turning to the Veteran's diagnosed schizophrenia, the Board can find no basis upon which to award service connection for this disorder, as the preponderance of evidence is against a finding that this disorder is related to the Veteran's active service.  The Board also finds the February 2015 VA opinion to be the most probative evidence as to whether the Veteran's diagnosed psychiatric disorder, schizophrenia, had its onset during, or is otherwise due to, his active service.  The examiner determined that said disorder was not related to service and provided the etiology of the disorder as well as the supporting rationale; i.e., the reports that the Veteran experienced depression and anxiety prior to his military service, was prescribed with psychiatric medication prior to service, and had social problems and problems with anger prior to his entrance in service.  Her opinion as to whether his schizophrenia had its onset during service is in agreement with the service treatment and personnel records which give no indication of a psychiatric disorder.

On the surface, the statements regarding the pre-service onset of the Veteran's psychiatric disorder seem to require a discussion of the presumption of soundness.  The statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2015).

The Board acknowledges statements made by the Veteran to his VA examiner pertaining to psychiatric symptomatology and psychiatric treatment prior to service.  However, as previously noted, the Veteran's January 1976 enlistment examination was negative for any complaints, treatment or diagnosis of psychiatric problems or a psychiatric disability.  Clinical evaluation of the psychiatric system was shown to be normal, and the Veteran had a psychiatric profile of S1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, the Veteran ultimately did not mark that he had a history of difficulty sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort, in his January 1976 report of medical history.  

The only evidence that the Veteran had a psychiatric condition prior to service are reports made by the Veteran himself to his VA examiner, which were ultimately relied upon by the VA examiner in her assessment.  However, the Veteran's assertions of psychiatric problems prior to service are not considered clear and unmistakable evidence that his psychiatric disorder preexisted service.  Indeed, history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  As noted above, his enlistment examination report shows he was fit for duty, and the medical history report is negative for any complaints of psychiatric symptoms.  That the Veteran had no psychiatric disorder that existed prior to service is shown not only by the fact that none were noted on the entrance examination (meaning that the presumption of soundness attaches) but by the report of medical history which was negative for any psychiatric symptoms or abnormalities.  

In addition, the service treatment records along with the preponderance of evidence post service tend to show that the Veteran did not have any manifestation of a psychiatric disorder during service.  Rather, what was manifested was drug abuse during service with an absence of psychiatric disorder manifestations.

Although the December 1978 injury report reflects that the Veteran returned from a three-day period of unauthorized absence under the influence of drugs, and was referred for a psychiatric evaluation in December 1978, the medical examiner diagnosed him with a drug abuse problem and not a psychiatric disorder.  The Veteran reported difficulty sleeping, but the evaluation itself was negative for any evidence of neurosis, psychosis or suicidal ideation or attempts.  The Veteran stated that since his demotion for having been one hour late, he had lost all incentive for work and all motivation to stay in the Marine Corps, and he now wanted nothing more than to leave service.  The medical examiner attributed the Veteran's symptoms to drug abuse.  The remainder of the service treatment records are negative for evidence of treatment for, or a diagnosis of a psychiatric disorder.  Finally, there is no indication that his three days of unauthorized absence were related to any psychiatric disorder during service.  

As such, the preponderance of against a finding that the in-service element is met with regard to manifestation of any psychiatric disorder during service.  While it would follow that the Veteran is therefore presumed sound at entrance into service in this case, such discussion is not applicable because the Board finds that there was no in-service manifestation of schizophrenia during service.  As the presumption of soundness applies only to the in-service element of service connection, a finding of no in-service manifestation renders further discussion of the presumption of soundness unnecessary and improper.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012) (presumption of soundness relates to the second element, the showing of an in-service incurrence and "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.")..

It is noted that there is a considerably different standard for determining whether a condition manifested during service as opposed to whether a condition preexisted service.  The evidentiary standard for determining if the condition manifested during service is one of equipoise and the burden lies with the claimant.  See 38 U.S.C.A. § 5107 (West 2015).  In contrast, the burden for showing preexistence lies with the government and is the onerous burden of showing of clear and unmistakable evidence.  See 38 U.S.C.A. § 1111.  There is thus no contradiction in the Board's conclusion that the VA examiner's report is supported by clear reasoning as to the lack of onset or causation of his schizophrenia by service and its conclusion that there is not clear and unmistakable evidence that his schizophrenia preexisted his entrance into service.

The Board further notes that the Veteran has not claimed that his schizophrenia was incurred, or developed as a result of his in-service experiences, and the competent medical evidence of record has not associated the Veteran's psychiatric disorder with his military service.  Indeed, none of the Veteran's treatment providers have related his schizophrenia or psychotic disorder to his military service.  Although a March 1984 VA treatment report reflects a possible assessment of depression and paranoid qualities, these assessments were not attributed to his military service.  Review of the claims file also reflects that during the Veteran's hospitalizations and inpatient treatment for drug use during the 1990s and early 2000 period, some of his treatment providers related his psychiatric disorder to his substance abuse.  An April 1996 VA hospitalization report reflected that the Veteran had an extensive history of polysubstance dependence, agitation and paranoia.  The treatment provider was uncertain as to whether his symptoms were all substance related, but did observe that the Veteran had a history of substance-related auditory hallucinations, for which he had been treated with medication.  Upon interviewing the Veteran regarding his childhood and military history, it was noted that the Veteran did not report any psychiatric symptoms during this period.  Based on his discussion with, and evaluation of the Veteran, the treatment provider's impression of the Veteran was that he had an extensive history of polysubstance dependence, and history of substance-related psychotic symptoms.  During a September 1997 VA treatment report, the treatment provider determined that the record was unclear as to whether the Veteran's auditory hallucinations were present in the context of his substance abuse.   

During the June 2000 VA treatment visit, the treatment provider noted that the Veteran had a history of multiple psychiatric hospitalizations as early as 1991, and had been treated at the San Francisco VAMC for psychotic symptoms in 1997.  It was further noted that the Veteran had been treated with Thorazine and Mellaril, that the Veteran had a history of violent behavior, domestic violence charges, and drug use, and that he had been in prison before.  However, when discussing the Veteran's childhood and military history, these periods in the Veteran's history were negative for a history of abuse or psychiatric abnormalities.  Based on his evaluation of the Veteran, the treatment provider diagnosed him with having paranoid schizophrenia versus schizoaffective disorder, but did not relate this disorder to his military service.  Indeed, the treatment provider indicated that review of the Veteran's treatment records showed that his psychotic symptoms could possibly be related to his substance abuse.  The remainder of the Veteran's VA and private treatment records are absent any indication that his schizophrenia is related to service.  In the June 2005 report, Dr. J. noted that the Veteran's paranoid schizophrenia developed during his adult years, but did not state whether it began during his military service, or was attributed to his military service.  In his April 2009 and October 2009 letters, Dr. B. attributed the Veteran's psychiatric symptoms to a disorder other than schizophrenia, and did not address the nature and etiology of the Veteran's schizophrenia.  Subsequent VA treatment records reflect ongoing treatment for his diagnosed psychiatric disorder, but do not relate this disorder to his military service.  

The Board acknowledges that the Veteran has been diagnosed with other psychiatric disorders throughout the years.  However, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  A majority of the Veteran's psychiatric disorders were diagnosed many years before December 2006, the date he filed his claim seeking service connection for a psychiatric disorder.  Although he was assessed with having depression in 2008 and 2010, these preliminary assessments and diagnoses do not appear to have been based on a complete mental status examination of the Veteran and/or the objective medical findings derived therefrom.  Indeed, these assessments appear to be more of a suspected diagnosis rather than a confirmed one based on the objective medical findings.  In fact, during a number of treatment sessions with the Veteran dated in May and December 2008, and in February and June 2010, Dr. B assessed the Veteran with depression, but did not provide any evidence in support of this conclusion.  Furthermore, a February 2013 screening test was negative for depression.  

To the extent the Veteran is claiming continuity of psychiatric symptoms since service, he is competent to do so.  However, his statements are not persuasive because his assertions are contradicted by the evidence of record.  In that connection, the service treatment records are negative for any symptoms of schizophrenia, or any psychiatric disorder in service, and the record discloses more than five years from the time the Veteran was separated from service, and his complaints of psychiatric problems during a March 1984 VA treatment visit.  Moreover, during this particular visit, the Veteran discussed his relationship and personal difficulties, and his problems getting along with others.  However, other than mentioning that he served in the military, he did not describe his in-service experience, his in-service stressors, or memories of his in-service experiences, and he did not attribute any of his psychiatric symptoms to his in-service stressors during this initial visit.  Although he reported to have intrusive thoughts and nightmares of battles, he never indicated that these were related to his military experiences.  In fact, he stated that he never saw any type of combat action in service during this session, and on several other occasions.  Indeed, subsequent VA treatment records dated throughout the 1990s and early 2000 period also reflect the Veteran's reported psychiatric symptoms in relation to other events, but not with relation to his service, until more than twenty-seven years after service and even his report of symptoms in 1984 was five years after service.  Given these reports, the Board finds the time spans to weigh against a finding that he had symptoms continuously since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

With respect to the Veteran's diagnosed alcohol abuse disorder and amphetamine abuse disorder, the Board notes that compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2015); 38 C.F.R. §§ 3.1 (n), 3.301(c) (2015).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, § 8052 amended 38 U.S.C. § 105 (a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2015); 38 C.F.R. §§ 3.1 (n), 3.301(d) (2015).

Service connection may be granted for alcohol or substance abuse disorder that is caused by another service-connected disorder; however, here, the evidence of record does not show that the Veteran's alcohol abuse disorder or substance abuse disorder is caused by a service-connected disorder.  Allen v. Principi, 237 F.3d at 1376 (Fed. Cir. 2001).  Indeed, the Veteran is currently not service connected for any disability, much less any disability that has been suggested as a cause for his alcohol and substance abuse.

As direct service connection for alcohol and substance abuse is barred as a matter of law and the evidence of record does not show that the Veteran's alcohol abuse and amphetamine abuse disorders are proximately due to or the result of a service-connected disability or aggravated by a service-connected disability, service connection for alcohol abuse disorder and amphetamine abuse must be denied.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d at 1376.

The Board has also considered the Veteran's statements as to the relationship between his claimed psychiatric disorder and his active service.  Essentially, the Veteran has offered his conclusory opinion as to the etiology of his psychiatric disabilities.  However, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the Veteran now seeks to offer etiology opinions regarding his acquired psychiatric disabilities and his psoriasis; however, the reasoning in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has an acquired psychiatric disability due to his active service some thirty-seven years earlier is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence.  

For the reasons just discussed, the Board concludes that there was no manifestation of the Veteran's schizophrenia during service. 


In summary, the preponderance of evidence shows that the Veteran has had one, and not more than one, psychiatric disorder during the course of his claim and appeal.  The preponderance of evidence also shows that schizophrenia did not manifest during service and was not caused by service.  As the in-service and nexus elements of a service connection are not met, the appeal must be denied as to entitlement to service connection for a psychiatric disorder.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment is reopened.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  

In an August 2007 statement, the Veteran stated that in February 1976, while at the Marine Corps Recruit Depot (MCRD), he was diagnosed as having degenerative bone loss and receding gum lines.  The Veteran stated that a total of twenty-three teeth were pulled, and he was fitted with a full upper dental plate and a lower partial plate on or before April 1976; the same time as his boot camp graduation.  

The Board acknowledges the Veteran's contention that his dental records are missing.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 38 C.F.R. § 3.159(c).  In February 1983, the RO requested the Veteran's service treatment records pertaining to treatment for his dental condition.  Although the Veteran's service treatment records have been retrieved and associated with his claims file, there are no copies of his dental records associated with his service treatment records.  In an August 2007 statement, the Veteran admitted that his records were missing and presumed lost by the military.  In July 2013, the RO issued a Formal Finding of Federal Records Unavailability, listing the various attempts made to locate the Veteran's dental records.  According to the memorandum, all procedures to obtain records pertaining to the Veteran had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  In the memorandum, it was also noted that the Veteran acknowledged that his dental records were not with the VA but had been lost by the MCRD.  He subsequently completed a VA 21-4142 medical release form authorizing the release of his dental records from the MCRD in San Diego.  It does not appear that attempts have been made to request or retrieve the Veteran's dental records from the MCRD.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  See also 38 C.F.R. § 3.159 (c).  

The post-service records include a March 1990 VA consultation sheet which reflects that the Veteran presented with complaints of bilateral gum abscesses that were secondary to an ill-fitting upper plate.  On physical examination, the oral tissues were within normal limits except for signs of "epulus from poor left...posterior denture fillings."  In the March 1990 Health questionnaire for dental outpatients, the Veteran again indicated that he had undergone a full extraction of his upper teeth, and a partial extraction of his lower teeth in service.  

During a December 1990 evaluation, physical examination of the teeth and gums revealed a full upper denture and partial lower denture - both of which had a loose fit.  The Veteran was assessed with a loose denture fit with irritation of palate and gingivitis.  Report of a January 1991 dental evaluation (Oral Maxillofacial Defined Data Base report) reflected evidence of alveolar ridges.  The treatment provider also observed signs of inadequate oral hygiene, gingivitis (periodontitis), caries, and missing teeth with replacements.  In the remaining portion of the evaluation, the treatment provider marked "Oral Prophy, Period Evaluation, Restorations, and Repair, Reline, or Construct Denture."   

During his May 2016 hearing, the Veteran testified that the dentist at the naval clinic informed him that the bones in his jaws were receding, and as such, he had to have 23 of his teeth extracted.  The Veteran claims that after finishing boot camp, he was provided with a full upper plate and a partial bottom plate.  According to the Veteran, he was diagnosed with a condition called pyuria of the gums, but his current diagnosis as diagnosed by his dentist, Dr. E., is periodontal disease.  See May 2016 Hearing Transcript, pp. 6-8.  

Pursuant to the December 2014 Board decision, the Veteran was afforded a VA dental examination in March 2015, at which time he provided his medical and military history, and described undergoing a dental extraction procedure wherein 23 of his teeth were extracted while in boot camp.  The Veteran recalled how a naval dentist fabricated a set of complete upper dentures with no noted lower partial.  He denied experiencing any issues, pain or discomfort with his teeth at the time of this examination.  When asked whether the Veteran had, or had ever been diagnosed with an oral or dental condition, the examiner marked that he had not, and explained that the Veteran did not have a dental disability, or any type of dental condition on examination.  According to the examiner, the dental examination was unremarkable for abnormalities, and his dental condition was within normal limits.  

Upon further examination of the Veteran, the examiner found no anatomical loss or bony injury of the mandible, and no anatomical loss or bony injury of the maxilla.  The examiner also observed no anatomical loss or bony injury of any teeth, and no anatomical loss or injury of the mouth, lips or tongue, to include any disfiguring scars to the mouth or lips.  When asked whether the Veteran now had, or had ever been diagnosed with osteomyelitis or osteoradionecrosis of the mandible, the examiner marked that he had not.  When asked whether the Veteran had a benign or malignant neoplasm or metastases related to any of the diagnoses in the Diagnoses section, the examiner marked that he did not.  The remainder of the examination was negative for any pertinent physical findings, complications, conditions, or signs and/or symptoms pertaining to the Veteran's dental condition.  Based on her discussion with, as well as her evaluation of, the Veteran, the examiner determined that the Veteran presented with unremarkable findings regarding his upper dentures.  According to the examiner, there was no clinical finding observed on examination in regards to a loss in substance of the jaws.  The examiner further concluded that the Veteran did not have a current dental disability, or any type of dental condition on examination.  The examiner further concluded that the Veteran's service treatment records were silent in confirming a diagnosis, report, complaint or clinical note regarding the Veteran's claim for the removal of teeth secondary to extractions during his past service.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381. 

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who are involved in the Homeless Veterans Dental Initiative (Class II(b) eligibility); those who were detained as a POW (Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

As noted above, the Veteran testified during his May 2016 that his private dentist, Dr. E., had recently diagnosed him with having a dental condition.  Although he noted that records from his private dentist had been submitted, a review of the claims file is negative for any dental records issued by Dr. E.  In light of the conflicting medical evidence, and the Veteran's testimony, which counters the results of the March 2015 VA examination, and given that a review of the claims file is absent pertinent dental records identified by the Veteran, the Board finds additional development is necessary concerning whether the Veteran has a dental disability that qualifies for outpatient dental treatment.  Under the VCAA, VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining to the Veteran's dental condition, issued from the VAMC in San Francisco, California and the Oakland OPC from July 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2. Contact the Marine Corps Recruit Depot, or other appropriate source, and request copies of the Veteran's dental records associated with his period of service from March 1976 to February 1979.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2015).  All available service records should be associated with the Veteran's claims folder.  

3. Then, ask the Veteran to provide any copies of private treatment records in his possession that were generated at his current dentist's (Dr. E.'s) office.  If these records are not in the Veteran's possession, ask the Veteran to provide the full address for Dr. E., as well as the specific dates in which he received treatment with this dentist.  Finally, ask the Veteran whether he has received any additional private medical treatment for his dental condition.  If so, ask the Veteran to provide the full address for the private treatment facility where he receives, or has received, treatment for his dental condition, as well as the specific dates in which he received treatment there.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his private dental records from these above-referenced treatment providers.  

After obtaining the appropriate release of information forms where necessary, procure and associate with the claims folder copies of records of any private treatment that the Veteran may have received for his low back disability.  If any records are not obtained, inform the Veteran and provide him opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





     ___________________________                 ___________________________
               JAMES G. REINHART 	 		MARK D. HINDIN
                 Veterans Law Judge, 		           Veterans Law Judge,
           Board of Veterans' Appeals		       Board of Veterans' Appeals



___________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


